COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
 SPECIALTY TIRES OF AMERICA,                     §
 INC.,                                                            No. 08-09-00152-CV
                                                 §
                   Appellant,                                       Appeal from the
                                                 §
 v.                                                               346th District Court
                                                 §
 ELIO VIRAMONTES,                                               of El Paso County, Texas
                                                 §
                   Appellee.                                        (TC# 2005-1364)
                                                 §

                                  MEMORANDUM OPINION

       Pending before the Court is a joint motion to set aside the trial court’s judgment and remand

for entry of an agreed judgment pursuant to TEX . R. APP . P. 42.1(a)(2). The motion is granted. We

therefore set aside the trial court’s judgment without regard to the merits and remand the cause to

the trial court for rendition of judgment in accordance with the parties’ agreement. We further order

costs be assessed against the party incurring same.



                                              GUADALUPE RIVERA, Justice

October 7, 2009

Before Chew, C.J., McClure, and Rivera, JJ.